Citation Nr: 0109121	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  97-19 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asthma with 
allergies including allergic rhinitis.

2.  Entitlement to an initial compensable evaluation from 
June 10, 1995 to March 1, 2000, and in excess of 40 percent 
on and after March 2, 2000.

3.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

4.  Entitlement to an initial compensable evaluation for a 
right long finger disability (major). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 28, 1979 to 
October 21, 1983 and from April 14, 1986 to June 9, 1995.

The current appeal arose from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO, in pertinent part, denied 
entitlement to service connection for asthma with allergies 
including allergic rhinitis; and granted entitlement to 
service connection for low back pain syndrome, bilateral pes 
planus, and right long finger metacarpophalangeal pain with 
assignment of noncompensable evaluations respectively 
effective from June 10, 1995.

In April 2000 the RO granted entitlement to an increased 
(compensable) evaluation of 40 percent evaluation for low 
back syndrome effective from June 10, 1995.  On a claim for 
an original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, this issue remains 
before the Board as stated on the title page.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) in August 
1999.

The issue of entitlement to service connection for asthma 
with allergies including allergic rhinitis is addressed in 
the remand portion of the decision.  


FINDINGS OF FACT

1.  From June 10, 1995 low back pain syndrome has been 
manifested by disablement compatible with not more than 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief, with no additional functional loss 
due to pain or other pathology.

2.  Bilateral pes planus is productive of not more than 
moderate disablement.

3.  The right long finger metacarpophalangeal joint 
disability is not shown to be productive of any objectively 
demonstrated pathology.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation of 40 
percent, but no greater, from June 10, 1995, for low back 
pain syndrome have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. §  5107);  38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2000); 

2.  The criteria for an initial compensable evaluation of 10 
percent evaluation, but no greater, from June 10, 1995. for 
bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 
1991); VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2000).

3.  The criteria for an initial compensable evaluation for 
right long finger metacarpophalangeal joint pain have not 
been met.  38 U.S.C.A. § 1155 (West 1991); VCAA of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5226 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records revealed treatment for 
low back pain variously diagnosed as mechanical low back pain 
and lumbosacral strain.  X-rays of the lumbar spine in 
January 1991 revealed evidence of lipping of the vertebral 
bodies without evidence of fracture or dislocation. The low 
back symptoms included pain on palpation of the spine and 
muscle spasm.  Also noted was mild bilateral pes planus 
treated with orthotics.  Additionally, the veteran was 
treated for right long finger symptoms over the metacarpal 
phalangeal (MCP) joint area.  A clinical entry in March 1994 
revealed healed right long finger with subjective complaints, 
not objectively demonstrated.  

A March 1995 physical examination report for medical board 
purposes revealed back pain for the past eight to nine years 
without bladder/bowel dysfunction or radicular symptoms.  His 
symptoms were treated with nonsteroidal anti-inflammatory 
drugs (NSAID).  Also noted was bilateral foot pain/pes planus 
since 1986 treated with arch supports for five years.  
Negative pain with orthotics was noted.  

On objective examination of the back, forward flexion allowed 
the fingertips to touch the floor.  Extension was to 30 
degrees.  Lateral rotation was to 30 degrees bilaterally.  
There was no muscle spasm or scoliosis noted at that time.  
Straight leg raises were negative.  Motor examination 
revealed 5/5 in all muscle groups.  Sensory testing was 
normal.  Deep tendon reflexes were 2-plus at the patellar 
tendon and Achilles bilaterally.   

An X-ray study of the lumbosacral spine was considered 
normal.  Both feet were noted to have demonstrated normal 
range of motion and both ankles were described as stable.  
Gait was normal. 

Also noted was right long finger MCP pain, etiology unknown.  
Interval history noted that the veteran had undergone 
physical therapy with trial of NSAID and local steroid 
injections without relief of pain.  He continued to complain 
of an inability to grip or do prolonged activity with his 
right hand without pain.  On objective examination he was 
noted as right hand dominant.  Range of motion of the right 
long finger compared to the left was reported as follows; 
proximal interphalangeal joint (PIP) 0 to 100 degrees 
bilaterally, and distal interphalangeal joint (DIP) 0 to 50 
degrees bilaterally.  

There was a mild tenderness to palpation over the right long 
finger MCP joint.  He complained of pain in the region on 
abduction and adduction of the digit.  The remaining range of 
motion of the right hand and wrist was normal.  Grip strength 
on the right was 80 pounds and 100 pounds on the left.  An X-
ray of the right hand, particularly the right long finger was 
normal.  

September 1996 postservice VA outpatient treatment records 
show complaints of low back and foot pain.  There was 
evidence of muscle spasm of the lumbar spine. Lumbosacral 
radiculopathy was noted.  Full range of motion of the spine 
was demonstrated.  X-rays of the lumbosacral spine revealed 
straightening of the lumbar lordosis and degenerative 
spurring.  

An October 1996 computerized tomography (CT) scan of the low 
back demonstrated what appeared to be a chronically extruded 
segment of the disk at 
L3-4, posteriorly, causing some pressure on the thecal sac 
and neural foramina, left greater than right.  The L4-5 and 
L5-S1 disks were concentrically bulging without significant 
pressure on the adjacent neural tissue.




November 1996 VA outpatient treatment records show treatment 
for acute back pain.  The veteran complained of lumbosacral 
pain radiating down the right leg.  It was indicated that a 
CT scan had revealed herniated nucleus pulposus (HNP) of L3-
4. 

On examination there was limitation of motion with twisting, 
flexion and extension with pain.  Also noted was muscle 
spasm.  Neurologically, deep tendon reflexes were intact but 
diminished on the right.  Assessment was HNP L3-4 and 
lumbosacral spine muscle spasm.  

In August 1999 the veteran attended a travel board hearing 
held at the RO which was chaired by the undersigned Member of 
the Board.  The hearing transcript (T.) is of record.  The 
veteran noted having painful feet on a daily basis with some 
muscle spasms treated mainly by arch supports which helped 
but did not eliminate all of the pain.  He was not on any 
medication for his feet.  T-2, 3.  His job kept him on his 
feet for prolonged periods and developing increased symptoms 
including blisters that required Band-Aids and calluses which 
he had removed.  T-3.  On a scale from 1 to 10 he estimated 
his foot pain was in the area of 5 or 6 on an every day basis 
and past 10 on acute exacerbations.  T-4.

With respect to his low back the veteran was medically 
restricted from heavy lifting and he experienced pain on 
bending and twisting.  T-5.  He had painful symptoms on 
prolonged standing and walking, as well as the act of sitting 
down.  T-5.  The pain radiated down both legs at times.  T-5.  
He reported having muscle spasms.  He estimated his daily 
pain at 7 or 8 with above 10 on exacerbations.  T-6.  He was 
taking medications for pain and muscle relation on a daily 
basis.  He was spending a lot of money buying all kinds of 
gadgets for pain relief which did not help.  T-7.

With respect to his right long finger, the veteran was 
treating his symptoms by massaging the area between his 
fingers.  If he did not work, he sometimes taped two fingers 
together.  T-7. 

A March 2, 2000 VA orthopedic examination report shows the 
veteran continued to have complaints of chronic lower back 
pain of varying degrees of severity.  He described knots in 
his back which were markedly painful and tender at times.  He 
stated that almost any thing aggravated his back.  It was 
indicated that the back pain was intense, at times requiring 
a cane for ambulation.  The pain radiated to the thigh region 
bilaterally.  He was employed at an aircraft repair facility 
as a sheet metal mechanic. 

It was noted as medical history that a September 1999 X-ray 
report revealed spurring of the anterior aspect of the 
vertebral bodies.  VA sent over a magnetic resonance imaging 
(MRI) scan dated in October 1999 which indicated that the 
conus medullaris extended in an abnormally low position at 
the L2-3 to L3 level.  The finding suggested a tattered cord.  
Also, broad disc bulges were noted contiguously from L2-3 
through L5-Sl with associated bilateral inferior neural 
foraminal narrowing.  Most of the wide-based foramina was on 
the right side of the L2-3 level.  No focal disc herniation 
was seen.

With respect to bilateral pes planus it was noted that the 
veteran's feet were mostly symptomatic from the back, 
although he did have a mild chronic pain in both feet.  
Weight-bearing was sometimes painful. 

Regarding his right finger it was noted that the veteran was 
doing okay at the present time.  Increased use sometimes 
caused increased pain.  Whenever the finger bothered him, he 
would treat it with buddy taping to the adjacent index 
finger.

On objective examination the veteran moved around slowly but 
without any apparent difficulty.  The examination of the 
right hand revealed no evidence of redness, heat, swelling or 
deformity.  He had full extension of the fingers.  He made a 
good fist of the hand.  He could appose the thumb to the 
remaining fingertips satisfactorily.  The grip strength was 
equal bilaterally.  Examination of the back revealed that he 
was able to stand erect.  No muscle spasm was noted. 

On range of motion testing, the veteran had 80 degrees of 
flexion and 30 degrees of extension.  He had 15 degrees of 
right and left lateral bending.  He had pain on all range of 
motion testing.

An examination of the feet revealed no more than a grade 1 
pes planus at the most. There was no evidence of Achilles 
tendon spasm or displacement.  There was no pain on 
manipulation, but he had tenderness to palpation at the mid 
foot region of the plantar aspect of each foot.  He was able 
to do heel and toe walk.  He was able to squat and rise 
again.  Motor testing was intact in the lower extremities.  
Reflexes and sensation were intact in the lower extremities.  
Sitting straight-leg raising examination was positive on the 
right for back pain.  X-rays of the back were not repeated 
due to available alternative special diagnostic studies.  X-
rays of the right hand and both feet revealed no soft tissue, 
bone or joint abnormalities. 

The diagnostic impressions were chronic mechanical low back 
pain with degenerative changes also described as mild 
degenerative disc disease at L1-5 and possibility of a 
tethered cord, with broad disc bulges from L2-3 through L5-
Sl, and bilateral inferior neural foraminal narrowing as 
noted; bilateral pes planus and right long finger examination 
unremarkable at this time.

The examiner noted that with respect to "DeLuca" 
provisions, the veteran had pain on motion as noted.  The 
examiner opined that certainly pain could further limit 
functionality on flare-ups with increased use as noted, 
although it was not feasible to attempt to express this in 
terms of additional limitation of motion as these matters 
could not be determined with any degree of medical certainty.


Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 VCAA of 2000 (November 9, 2000; 114 Stat. 2096) 
to be codified at 38 U.S.C.A. § 5103(a).  This law eliminates 
the well-grounded requirement and amplifies the duty to 
notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the VCAA of 2000", signed into law 
November 9, 2000, codified at 38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the VCAA of 2000", signed 
into law November 9, 2000, codified at 38 U.S.C.A. 
§ 5103A(d).  

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, alters former 38 U.S.C.A. § 5107, and now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, codified at 38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issues of entitlement to initial 
increased evaluations for low back pain syndrome, bilateral 
pes planus and right long finger disability. 

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including service medical records, postservice 
VA treatment records, special VA examination reports and a 
Travel Board hearing transcript.  He has not identified any 
outstanding records which the RO has not attempted to obtain.  
The evidence of record provides a complete basis for 
addressing the merits of the claims as cited above at this 
time.  

Since the Board was able to obtain all pertinent service 
medical records, VA outpatient treatment records and a 
special VA orthopedic examination, there is more than 
sufficient evidence of record to decide the veteran's claims 
for initial increased evaluations properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision on the merits 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The provisions of 38 C.F.R. § 4.1 
require that each disability be viewed in relation to its 
history, and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  The provisions 
of 38 C.F.R. § 4.2 require that medical reports be 
interpreted in light of the whole recorded history and that 
each disability be considered from the point of view of the 
veteran working or seeking work.



VA has a duty to acknowledge and consider all the regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, a higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2000).

38 C.F.R. § 4.20 (2000) provides that, when an unlisted 
condition is encountered, it will permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory studies.  Nor will 
ratings assigned to organic disease and injuries be assigned 
by analogy to conditions of functional origin.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2000).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096-2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).


I.  Entitlement to an initial compensable 
evaluation from June 10, 1995 to March 1, 
2000, and in excess of 40 percent on and 
after March 2, 2000 for low back pain 
syndrome.

Special Criteria

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome. A noncompensable evaluation is 
provided where postoperative and cured.  A 10 percent 
evaluation is provided where the symptoms are mild.  A 20 
percent evaluation is warranted when moderate with recurring 
attacks.  A 40 percent evaluation is assigned when there are 
severe symptoms with recurring attacks and intermittent 
relief.  

A maximum 60 percent schedular rating may be assigned when 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. Part 4, Code 5293.

In a precedent opinion, dated December 12, 1997, the VA 
General Counsel held in pertinent part that intervertebral 
disc syndrome (IDS), involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic and lumbar vertebrae.  Therefore, pursuant 
to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40, 
4.45, 4.59  must be considered when a disability is evaluated 
under this Diagnostic Code. VAOPGCPREC 36-97.  The Board is 
bound by this interpretation. See 38 U.S.C.A. § 7104(c).

Alternatively, evaluations are assignable for lumbosacral 
strain.  A noncompensable evaluation is provided for slight 
subjective symptoms, only.  A 10 percent evaluation is 
provided where there is characteristic pain on motion.  A 20 
percent evaluation may be assigned when there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum 40 percent 
schedular rating is assignable when severe, with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295.

A rating on the basis of limitation of motion of the lumbar 
spine provides a 10 percent evaluation for slight limitation 
of motion of the lumbar spine.  A 20 percent evaluation when 
moderate, or a maximum 40 schedular evaluation when severe. 
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Alternatively, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent disability rating.  Diagnostic Code 
5289.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional impairment of a joint due to pain, 
weakness, excess fatigability, incoordination, restriction of 
movement, or instability, may result in disability even 
though the diagnostic code under which the veteran is rated 
does not specifically contemplate all of these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 417 (1995).


Analysis

At the outset, the Board recognizes that in addition to 
service-connected low back pain syndrome the record also 
reflects coexisting low back disabilities variously diagnosed 
including DDD.  

It is not clear from the record whether the RO has conceded 
service connection for DDD; however, it has rated the 
veteran's low back disability as 40 percent disabling by 
analogy to intervertebral disc syndrome under diagnostic code 
5293 of the VA Schedule for Rating Disabilities.  It is well 
to note that initially the RO rated the low back disability 
as noncompensable by analogy to lumbosacral strain under 
diagnostic code 5295.  In other words, the veteran's low back 
disability rated as low back pain syndrome may be viewed as a 
general classification of the veteran's low back 
symptomatology no matter how diagnosed for rating purposes.

The medical evidence, as set forth above, shows that the 
veteran's lower back symptoms prior to March 2, 2000, are 
manifested by a long history of ongoing complaints of pain 
treated with NSAID therapy and recurring episodes of muscle 
spasm with restricted back motion and radicular symptoms that 
overall more nearly approximating severe intervertebral disc 
syndrome with recurring attacks and intermittent relief 
warranting the assignment of a 40 percent evaluation by 
analogy with the criteria for intervertebral disc syndrome 
under Diagnostic Code 5293.

Having established that the veteran's low back symptomatology 
prior to March 2, 2000 is consistent with the RO's current 
assignment of a 40 percent evaluation under Diagnostic Code 
5293, the Board observes that the veteran's lower back 
condition is not sufficiently severe as to allow for an 
increased evaluation under Diagnostic Codes 5289, 5292 or 
5295.  First, insofar as the medical evidence contains no 
indication of ankylosis of the lumbar spine, Diagnostic Code 
5289 provides no basis for an increased evaluation.  
Additionally, Diagnostic Codes 5292 and 5295 provide for only 
a 40 percent evaluation (the evaluation that is already in 
effect).  No higher evaluation is available under Diagnostic 
Code 5292 or 5295.

Finally, the Board notes that, because the veteran has not 
been shown to suffer from "pronounced . . . intervertebral 
disc syndrome," an evaluation greater than 40 percent cannot 
be granted under Diagnostic Code 5293.  The veteran is 
entitled, then, to a 40 percent evaluation throughout the 
initial rating period, the highest evaluation also available 
under either Diagnostic Code 5292 or Diagnostic Code 5295.

It is well to note at this time that as ankylosis or complete 
bony fixation of the lumbar spine has not been shown on 
examination as part and parcel of the veteran's service-
connected low back disability, the Board finds no basis upon 
which to predicate assignment of a 60 percent evaluation 
under diagnostic code 5286.  Fracture of a vertebral body has 
not been shown on examination as part and parcel of the 
service-connected disability of the low back, thereby 
precluding assignment of a 60 percent evaluation under 
diagnostic code 5285.

In this instance, the veteran has not demonstrated any 
additional significant functional loss to warrant an 
increased based on 38 C.F.R. § 4.40, 4.45, 4.59.  The 40 
percent evaluation currently assigned specifically 
contemplates limitation of motion, and pain with associated 
symptomatology resulting from musculoneural impairment.  The 
veteran currently evidence no additional manifestations not 
contemplated by the above, such as atrophy, incoordination, 
swelling or deformity.

In view of the foregoing, then, the schedular criteria 
authorize a 40 percent evaluation throughout the initial 
rating period effective from the date of the grant of service 
connection, but no higher, for the veteran's service-
connected lower back disability.  The Board finds no basis 
for the assignment of staged ratings in the veteran's case.  
By virtue of the grant of a 40 percent evaluation for the low 
back disability effective from the date of the grant of 
service connection, the Board finds no basis upon which to 
predicate assignment of "staged" ratings per Fenderson, 
supra.


II.  Entitlement to an initial 
compensable evaluation for bilateral pes 
planus.

Special Criteria

Under Diagnostic Code 5276, a 10 percent evaluation is 
warranted for acquired flatfoot when moderate with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis and pain on manipulation and use of the 
feet, when bilateral or unilateral.  

Severe acquired flatfoot with objective evidence of marked 
deformity, pain on manipulation and use, indication of 
swelling on use and characteristic callosities warrants a 20 
percent evaluation if unilateral, and 30 percent if 
bilateral.  

When acquired flatfoot is pronounced with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation and not improved by orthopedic shoes or 
appliances a 30 percent evaluation is warranted if 
unilateral, and a 50 percent evaluation is warranted if 
bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional impairment of a joint due to pain, 
weakness, excess fatigability, incoordination, restriction of 
movement, or instability, may result in disability even 
though the diagnostic code under which the veteran is rated 
does not specifically contemplate all of these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.





The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 417 (1995).


Analysis

The veteran has testified that he experiences chronic foot 
pain especially with prolonged standing and walking.  The 
Board observes that following a comprehensive review of the 
record it is apparent that pes planus is symptomatic and 
manifested by a long history of persistent painful symptoms 
that more nearly approximate moderate disability warranting 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5276 throughout the initial rating period in 
consideration of the provisions of 38 C.F.R. §§ 4.3, 4.40 and 
4.45.  

Importantly, there is no objective medical evidence of marked 
deformity (pronation abduction, etc.), indication of swelling 
on use, or characteristic callosities warranting the 
assignment of the next higher rating.  Moreover, the Board 
may not consider foot symptoms attributed to the coexisting 
Raynaud's phenomenon for which service connection has been 
separately granted and rated.  38 C.F.R. § 4.14.

The Board finds, therefore, that the veteran's bilateral foot 
disability is most consistent with assignment of a 10 percent 
evaluation throughout the initial rating period as the record 
lacks objectively demonstrated pes planus symptomatology 
meeting or more nearly approximating the criteria for the 
next higher rating of 30 percent when bilateral under 
Diagnostic Code 5276.  The Board finds no basis for the 
assignment of staged ratings in this instance per Fenderson, 
supra.


III.  Entitlement to an initial 
compensable evaluation for a right long 
finger disability.

Special Criteria

The criteria pertaining to limitation of motion of the middle 
finger of the hand are set forth in the Schedule in 
Diagnostic Code 5226.  Diagnostic Code 5226 provides that a 
10 percent rating will be assigned for ankylosis of the 
middle finger of the major hand, either favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2000). 

Analysis

Under the rating schedule, ankylosis, or complete loss of 
motion, of the middle finger is rated as 10 percent 
disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2000).  
The rating schedule does not provide a compensable rating for 
limitation of motion of the middle finger that falls short of 
ankylosis.

Currently, the veteran's right long finger disability is 
rated under Diagnostic Code 5226, for ankylosis of the middle 
finger.  Under this diagnostic code, a compensable rating of 
10 percent is warranted for either favorable or unfavorable 
ankylosis of the middle finger of the dominant, or major, 
hand; the veteran has stated he is right-handed.  Although a 
noncompensable rating is not specifically mentioned in this 
code, in any case where the rating schedule does not provide 
for a zero percent evaluation, such an evaluation may be 
assigned when the criteria for a compensable rating are not 
met. 38 C.F.R. § 4.31 (2000).  For the reasons to be 
discussed below, an increased (compensable) rating is not 
warranted for the veteran's right long finger disability.

According to the medical evidence of record, the veteran's 
right long finger disability is primarily manifested by 
subjective complaints but without supporting objectively 
demonstrated pathology.  X-rays of the right long finger are 
normal.  He is not shown to have ankylosis, limitation of 
motion, or other impairment of function of the right long 
finger.  

In reaching this decision, the Board also notes that, under 
the provisions of Diagnostic Code 5226, a 10 percent rating 
may be assigned when there is either favorable or unfavorable 
ankylosis of the middle finger.  As indicated above, however, 
the evidence shows that the veteran has no limitation of 
motion of his finger.

The preponderance of the evidence is negative and against the 
grant of an initial compensable evaluation for service 
connected right long finger disability.  The Board finds no 
basis for the assignment of staged ratings in the veteran's 
case.


ORDER

Entitlement to an initial compensable evaluation of 40 
percent for low back pain syndrome effective from June 10, 
1995, is granted, subject to the criteria applicable to the 
payment of monetary benefits.

Entitlement to an initial compensable evaluation of 10 
percent for bilateral pes planus is granted, subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to an initial compensable evaluation for a right 
long finger disability is denied. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's representative points out 
that in May 1996 the RO denied service connection for asthma 
with allergies including allergic rhinitis as not well-
grounded.  The representative therefore requests that the 
Board remand such issue to the RO for reconsideration in 
light of the enactment of the VCAA of 2000, Pub. L. No. 106-
475, § 4.114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).

In addition to the above request, the Board points out that 
the issue of entitlement to service connection for asthma 
with allergies including allergic rhinitis remains 
unresolved, clinically.  The veteran's extensive service 
medical records refer to instances of symptoms associated 
with bronchitis, sinusitis, perennial allergic rhinitis and 
possible asthma.  He underwent isoniazid (INH) therapy for 
positive purified protein derivative (PPD) of tuberculin.  
The postservice VA outpatient treatment records refer to 
sinusitis with allergic rhinitis and questionable chronic 
obstructive pulmonary disease.  He was never rescheduled for 
an adequate VA examination with respect to his claim. 

The RO should afford the veteran a comprehensive VA 
examination by an appropriate medical specialist in order to 
determine whether any existing chronic lung pathology 
including asthma or upper airways disease including recurrent 
rhinitis and sinusitis is/are related to the pertinent 
symptomatology in service. 

To ensure that VA has met its duty to assist in the 
development of the veteran's claim, and to ensure full 
compliance with due process requirements, the case is 
remanded the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, including referable to 
possible pre-service treatment, who may 
possess additional records referable to a 
lung disability including asthma and 
upper airway disease including allergic 
rhinitis and sinusitis.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured. Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).


3.  Following the above, the RO should 
arrange for a VA special respiratory 
examination of the veteran by a medical 
specialist in pulmonary pathology or 
other appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of any lung/respiratory pathology 
including asthma with allergies including 
allergic rhinitis which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the examination report that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies must be conducted.  The 
examiner should be asked to express an 
opinion as to whether it is at least as 
likely as not that any lung pathology 
including asthma with allergies and/or 
allergic rhinitis found on examination 
existed prior to service, developed in 
service, or if existing prior to service 
was aggravated therein.  Any opinions 
expressed by the medical specialist must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  


The Board errs as a matter of law when it 
fails to ensure complete compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for asthma with 
allergies to include allergic rhinitis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until he is notified 
by the RO; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for asthma with 
allergies to include allergic rhinitis.  38 C.F.R. § 3.655 
(2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



